Citation Nr: 1438963	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-43 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill or MGIB) in the original calculated amount of $7,008.60 was properly created.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who apparently served on active duty from March 1998 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the original amount of $7,008.60.  The Veteran subsequently perfected an appeal as to the validity of that debt.  


FINDINGS OF FACT

1.  The Veteran's school, Penn Foster College, certified to VA his enrollment for 18 credit hours during the term from March 23, 2009, until March 23, 2010.  

2.  In May 2010, the Veteran's school, Penn Foster College, changed the end of term of the Veteran's coursework to April 16, 2010.  


CONCLUSION OF LAW

There is no legal basis upon which to award the Veteran a rate of the half-time monthly rate of educational assistance under Chapter 30, for enrollment for the terms from March 23, 2009 to April 16, 2010.  38 U.S.C.A. § 3688 (West 2012); 38 C.F.R. §§ 21.4273, 21.5138 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining rate of payments and the number of credits for a standard semester.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Overpayment of MGIB Benefits 

The Veteran has been receiving Chapter 30 education benefits under the MGIB.  In April 2009, the Veteran's school, Penn Foster College, notified VA that he was enrolled in an undergraduate college degree program in which he was taking 18 credit hours during the enrollment term with effective dates from March 23, 2009 to March 23, 2010.  In May 2010, VA was notified by Penn Foster College that the end date for this period of enrollment was actually April 16, 2010.  

The calculation of VA education benefits is governed by regulations, specifically 38 C.F.R. § 21.4270.  Under that provision, an individual will be considered to be taking undergraduate courses on a full-time basis if he or she takes 14 credit hours.  Course loads of 3/4-time, 1/2-time, etc., are equally subdivided in such a way that 10 to 13 credit hours constitutes 3/4 time, 7 to 9 credit hours is characterized as 1/2 time, 4 to 6 hours constitutes less than 1/2, but more than 1/4 time and 1 to 3 semester hours constitutes 1/4 time or less.  38 C.F.R. § 21.4270(c).  

The Board acknowledges that the standard formula does not apply in all cases. Certain specified conditions must be met.  VA will measure a degree course on a credit-hour basis when-(1) An institution of higher learning offers the course; and (2) A nationally recognized accrediting association either- (i) Accredits the institution of higher learning, or (ii) Recognizes the institution as a candidate for accreditation; and (3) The credits earned in the course can be applied towards an associate, baccalaureate or higher degree which is-(i) Appropriate to the level of the institution of higher learning's accreditation, or (ii) Appropriate to the level of the institution of higher learning's candidacy for accreditation; and (4) The course is offered on a semester-hour or quarter-hour basis, and (5) The degree to which the course credits are applicable either-(i) Is granted by the institution of higher learning offering the course, (ii) Is a part of a concurrent enrollment as described in § 21.4233(b), or (iii) Is being pursued by a nonmatriculated student as provided in § 21.4252(l)(1), (2), or (3).  See 38 C.F.R. § 21.4272.  

A standard term is considered a quarter if it is the division of a school year for a period of from 10 to 13 weeks long.  A semester is generally a division of the ordinary school year that is from 15 to 19 weeks long.  38 C.F.R. § 21.4200(b).  

When a term is not a standard semester or quarter, a determination of the equivalent for full-time training will be calculated by the following:

(i)      Multiplying the credits to be earned by 18 if credit is granted in semester hours, or by 12 if credit is granted in quarter hours, and 
(ii)      Dividing the product by the number of whole weeks in the term.

In determining whole weeks for this formula, VA will:

(i)      Determine the number of days from the beginning to the end of the term as certified by the educational institution, subtracting any vacation period of 7 days or more;
(ii)      Divide the number of days in the term by 7;
(iii) Disregard a remainder of 3 days or less, and
(iv) Consider 4 days or more to be a whole week.  38 C.F.R. § 21.4272(g).  

The program in which the Veteran was enrolled was initially certified as having an extended time period of 52 weeks.  The Veteran's school, Penn Foster College requires 12 hours for consideration of full-time training during a standard semester.  Consequently, 9 through 11 hours is considered 3/4 time; 6 through 8 hours is considered 1/2 time; 4 through 5 hours is considered less than 1/2 time; and 1 through 3 hours is considered 1/4 time.  As noted, by definition, a standard semester is from 15 to 19 weeks long.  Under the above noted calculation, the equivalent for 18 credit hours taken results in 6.23 credit hours per semester.  This was considered to be half-time training and the Veteran was paid accordingly.  The actual term was not completed, however, until 56 weeks, which requires a re-calculation of the equivalent semester hours.  This results in an equivalent figure of 5.79 credit hours per semester.  This is less than 1/2 time, which should have been the basis of the Veteran's payment.  In other words, because the end date of the Veteran's term was extended for one month, he should have been compensated at the less than 1/2 time rate rather than at the 1/2 time rate.   

The Veteran believes that his overpayment was created by a need for him to retake a course in mathematics, of which necessity VA was notified by Penn Foster College in March 2009.  This is not the case.  The overpayment was created due to the extension of the school's term from March 23, 2010 to April 16, 2010.  The calculations are correct and the appeal must be denied.


ORDER

An overpayment of educational assistance benefits under Chapter 30, Title 38, (MGIB) in the original calculated amount of $7,008.60 was properly created.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


